Exhibit 99.1 bluebird bio Appoints John O. Agwunobi, M.D. and Douglas A. Melton, Ph.D. to Board of Directors Cambridge, Mass., June 8, 2017 – bluebird bio, Inc. (Nasdaq: BLUE), a clinical-stage company committed to developing potentially transformative gene therapies for severe genetic diseases and T cell-based immunotherapies for cancer, today announced that it has appointed John O. Agwunobi, M.D. and Douglas A. Melton, Ph.D. to its Board of Directors. “We are delighted to welcome Dr. Agwunobi and Dr. Melton to our Board. John’s experience in the government and payor realm will be invaluable as we work to identify and create paths for access to one-time transformative therapies. Doug’s deep scientific expertise in regenerative medicine and stem cell biology will be critical as we continue to innovate to deliver a pipeline of therapies for the long term,” said Nick Leschly, chief bluebird. “With these two esteemed leaders, we are adding to the expertise of our seasoned Board of Directors to prepare us for continued progress and growth at bluebird.” Since February 2016, John O. Agwunobi, M.D. has served as Chief Health and Nutrition Officer at Herbalife Nutrition Institute (Nasdaq: HLF), responsible for training, education, science strategy and product development. Prior to joining Herbalife, Dr. Agwunobi advised a number of privately-held health-related companies and served as Senior Vice President and President of Health and Wellness for Wal-Mart in the United States, where he grew the business and provided insight and advice on the company’s health reform position. From December 2005 to September 2007, he served as the Assistant Secretary of Health for the U.S. Department of Health and Human Services, where he was responsible for disease prevention and health promotion. Dr. Agwunobi has served on numerous boards, and is currently a director at Magellan Health, Inc. (NASDAQ: MGLN), and at the U.S. African Development Foundation. Dr. Agwunobi is a licensed physician in Florida, Maryland and Washington, D.C. “I’m excited to be joining the board of bluebird bio, a company with a singular focus on changing the lives of patients,” said Dr. Agwunobi. “In my career, I have had the opportunity to work on some of the most challenging issues in healthcare. I look forward to now working with bluebird as they strive to deliver on the hope of one-time transformative therapies for patients.” Douglas A. Melton, Ph.D. is the Xander University Professor at Harvard University, where he has been a professor for over thirty years. He has served as the Co-Director of the Harvard Stem Cell Institute since 2004, and also as the Co-Chair of the Department of Stem Cell and Regenerative Biology since 2007. Since 1994, Dr. Melton has been an Investigator of the Howard Hughes Medical Institute. He was a scientific co-founder of Gilead Sciences, Inc., Curis, Inc. and Semma Therapeutics, Inc. “bluebird bio is leading the development of rare disease and cancer therapies derived from patients’ own cells, and is uniquely positioned to deliver on the scientific promise of gene therapy,” said Dr. Melton. “I’ve had the privilege to be part of several other companies breaking new ground in science, and I look forward to bringing that experience to bluebird as they continue their pioneering work.” About bluebird bio, Inc.
